Morgan, C. J.
(dissenting in part). I concur in the result, but I do not agree with the conclusion on the first ground of demurrer to the second cause of action that the Greenburg case, 5 N. D. 483, ■67 N. W. 597, controls this case. In this case the complaint, construed in connection with the exhibits attached to and made a part of the complaint, states that the plaintiff seeks to recover $100, “the penalty provided by law,” on account of the failure of the defendant to discharge the lien after having been required to do so after compliance by the plaintiff with all the statutory requirements necessary to be performed before the defendant can be made liable for the penalty. The facts are, therefore, not the same as in the Greenburg case. All the facts essential to a statement of a cause of action for the recovery of the penalty are stated. The mere failure to specify what section of the statute the penalty is claimed under is not material in view of the allegations of the complaint and exhibit attached, that $100 is claimed “as the penalty provided by law” for the refusal to discharge the lien. There is but one section of the code that provides for that penalty. The complaint is not framed under section 4799, Rev. Codes 1899, but states all the facts constituting the cause of action. It is not incumbent upon a pleader to state 'his cause of action under that section. That section provides for a statement in short form by counting upon it, but if the pleader states all the facts, giving rise to his cause of action for the recovery of the penalty, a cause of action is stated.